Citation Nr: 0934489	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 
1971.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno that granted service connection and a 10 percent initial 
evaluation for tinnitus and also granted service connection 
and a noncompensble (0 percent) rating for bilateral hearing 
loss.  



FINDINGS OF FACT

1.  At the May 2009 BVA hearing the Veteran indicated that he 
wished to withdraw the issue of entitlement to initial 
evaluations in excess of 10 percent for tinnitus from his 
pending appeal to the Board.  

2.  The Veteran has Level III hearing in the right ear and 
Level II hearing in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002): 38 C.F.R. §§ 3.159. 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in determination being appealed.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.  

At the May 2009 Board hearing, the Veteran withdrew his 
appeal as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for tinnitus.  Accordingly 
the Board does not have jurisdiction to review the appeal as 
to this matter, and the issue of entitlement to an increased 
initial rating for tinnitus is dismissed.

Before addressing the merits of the Veteran's claim on appeal 
for an increased evaluation for his hearing loss, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of letters 
from the RO to the Veteran dated in November 2005 and in 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a decision from the United States 
Court of Appeals for Veteran's Claim that provided additional 
guidance of the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Court has also indicated that in claims for a higher 
initial evaluation after the claim for service connection has 
been substantiated and allowed, that further notice is not 
required.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that the evaluation assigned 
for his hearing loss does not accurately reflect the severity 
of that disability.  The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While a Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

On VA audiometric testing in February 2006, pure tone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz, on the right were 15, 50, 95, and 
90, respectively, with an average decibel loss of 63, and on 
the left 15, 40, 85, and 95, respectively, with an average 
decibel loss of 59.  The speech discrimination scores were 96 
percent in the right ear and 96 percent in the left ear.

In a June 2007 letter a private audiologist reported that 
testing revealed a noise induced severe high frequency 
sensorineural hearing loss in both ears, but does not contain 
the clinical finding necessary to evaluate the Veteran's 
hearing los under the Schedule for Rating Disabilities.  

On VA audiometric testing in September 2007, pure tone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz, on the right were 20, 55, 95, and 
100, respectively, with an average decibel loss of 63, and on 
the left 25, 45, 90, and 100, respectively, with an average 
decibel loss of 65. The speech discrimination scores were 84 
percent in the right ear and 92 percent in the left ear.

VA audiometric testing in February 2009 revealed that pure 
tone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz, on the right were 20, 60, 
100, and 105, respectively, with an average decibel loss of 
71.25, and on the left 20, 50, 90, and 105, respectively, 
with an average decibel loss of 66.25. The speech 
discrimination scores were 94 percent in the right ear and 98 
percent in the left ear.

Applying the above results to TABLE VI, the findings of the 
VA examination indicating the greatest degree of hearing 
disability (VA examination of September 2007) yields a 
numerical designation of III for the right ear as the average 
pure tone decibel loss of 63 is in the range of between 58 to 
65 average pure tone decibel loss, and the speech 
discrimination scores of 84 percent in the right ear is in 
the range between 84 and 90 percent speech discrimination. 
For the left ear on that examination, the average pure tone 
decibel loss of 65 is in the range of between 58 to 65 
average pure tone decibel losses, and the speech 
discrimination score of 92 percent is in are in the range 
between 92 and 100 percent speech discrimination, which 
yields a numerical designation of II.

Applying the results to TABLE VI, entering the numeral 
designations of II for the left ear and III for the right ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are less than 55 
decibels and as the pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz are 
not shown, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's hearing loss is clearly 
accounted for in Diagnostic Code 6100 which assigns 
evaluations based on the degree of pure tone decibel loss and 
impairment of speech discrimination.  In addition there is no 
indication from the record that the Veteran's bilateral 
hearing loss has produced marked interference with employment 
or necessitated frequent periods of hospitalization. As such, 
the Board finds that the Diagnostic Code for the Veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


